Citation Nr: 0209973	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-18 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right heel spur.

(The issue of entitlement to service connection for residuals 
of Bell's palsy will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit Michigan (RO) which denied the veteran's claim as to 
the issue listed above.

Procedural history

The veteran had active service from August 1964 to August 
1968, with periods of active duty through August 1998, 
including a period of active duty from May 18, 1997 to May 
23, 1997 and a period of active duty from April 19, 1998 to 
May 2, 1998.

The RO received the veteran's claim for service connection 
for a right heel spur in September 1999, and denied the claim 
in February 2000.  In a May 2000 rating decision, following 
receipt of additional evidence, the RO again denied the 
veteran's claim.  The veteran disagreed with the February and 
May 2000 rating decisions and initiated this appeal in August 
2000.  The veteran perfected his appeal with the timely 
submission of his VA Form 9 in August 2000.  In March 2002, 
he testified at a videoconference hearing which was chaired 
by he undersigned.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of Bell's 
palsy, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. § 
19.9(a)(2)].  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [to 
be codified at 38 C.F.R. § 20.903].  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDING OF FACT

The veteran has a right heel spur that is related to an 
injury incurred during active military service.


CONCLUSION OF LAW

A right heel spur was incurred as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right heel spur.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a right heel spur by finding that the 
claim was not well grounded.  The VCAA eliminated the concept 
of a well grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the U.S. Court of Veterans Appeals) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. (2000) (per curiam), in which the Court 
held that VA could not assist in the development of a claim 
that was not well grounded.


The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the January 2001 supplemental 
statement of the case (SSOC) the RO denied service connection 
for a right heel spur based on the substantive merits of the 
claim.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by the February 2000 and May 2000 
rating decisions, by the August 2000 statement of the case 
(SOC), and by the January 2001 SSOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran underwent a VA examination in May 
1999, the results of which are reported below.  The RO 
obtained the veteran's service medical records.  The veteran 
requested copies of his VA records in September 2000, and the 
RO sent them to the veteran in December 2000.  The RO asked 
the veteran in January 2000, whether he had any additional 
evidence to submit, and there is no indication from the 
record that he replied.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented testimony at a personal 
hearing before the undersigned Member of the Board in March 
2002.  The veteran submitted medical evidence in September 
1999, March 2000, August 2000, May 2001 and August 2001, and 
has submitted numerous statements.  The veteran's 
representative also submitted statements in October 2001 and 
January 2002.  All this evidence has been considered by the 
RO and is of record for Board consideration.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 1110, 1131. 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board finds sufficient evidence to show the first Hickson 
element, that the veteran currently suffers from a right heel 
spur.  T.J.E., D.P.M. diagnosed a small heel spur, supported 
by x-ray findings in June 1998, and the November 1999 VA 
examination showed calcaneus spurs on x-ray findings.

With respect to the second Hickson element, in-service 
incurrence, a finding that the injury which caused the heel 
spur occurred during a period of active duty, to include 
active duty for training, is critical to the resolution of 
this issue. 

Only "veterans" are entitled to VA compensation under 
38 U.S.C.A. §§ 1110 and 1131.  The fact that this veteran 
established "veteran" status for purposes of other periods 
of service does not obviate the need to establish that he was 
a "veteran" for the period in 1998 upon which the claim is 
based.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) [veteran status discussed in relation to a period of 
active duty for training].  The term "veteran" is defined 
as a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101 (West 
1991).

Active military service is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 1991); see Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

A May 1998 request and authorization for active duty 
training/active duty tour shows that the veteran was on 
active duty between April 19, 1998 and May 2, 1998.  

In March 1999, a line of duty determination was made by the 
medical officer at Wright-Patterson Air Force Base.  The 
veteran was found to have attended a survival enhancement 
course, which was very physically demanding, and to have 
complained of soreness in the right foot.  His injury was 
identified as plantar fasciitis/heel spur syndrome.  A letter 
dated May 10, 1998 and signed by G.G., CDR SC USNR and 
E.J.L., LT SC USNR attests that, to the best of their 
knowledge, the veteran did acquire an injury to his right 
foot during his active duty tour in 1998.  A memorandum dated 
July 1999, and signed by J.E.C., Staff Judge Advocate finds 
that, upon review of the matter, the veteran was in the line 
of duty when he incurred the injury to his right foot.  This 
establishes the second Hickson element.

The primary evidence showing the third Hickson element, a 
nexus between the in-service injury and the currently 
diagnosed disability, is provided by a letter dated August 
2001 and signed by Dr. T.J.E, in which he stated that he 
treated the veteran for heel spur syndrome on two occasions 
in 1998.  Dr. T.J.E. further stated that he reviewed the 
veteran's medical records dating back to July 1964, and after 
reviewing these records he found no evidence of problem of 
the veteran's right heel until around May of 1998.  He stated 
that the veteran's history and the small size of the spur 
reflect that it was more likely than not that the spur, 
inflammation and pain began during strenuous use of his foot 
during April and May of 1998.  Further, in a June 1998 
treatment record from Dr. T.J.E. stated that one episode of 
over-use could get plantar fasciitis going.  

The Board finds the opinion expressed by Dr. T.J.E. 
persuasive, based as it is on examination of the veteran and 
his medical history.  A review of the veteran's medical 
history does not reveal any other reason which would explain 
the occurrence of the heel spur a short time after the 
veteran's April/May 1998 active service.  The Board finds no 
medical opinion evidence which directly contradicts the 
conclusion that the veteran's right heel spur was incurred as 
a result of the in-service injury.  The claim is accordingly 
granted.


ORDER

Service connection for a right heel spur is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

